Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 02/04/2021 and 05/14/2021 the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
4.    The terminal disclaimer filed on 03/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 17139423 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Oath/Declaration
5. Applicant’s Oath was filed on 02/12/2021.



Drawings
6.    Applicant’s drawings filed on 12/30/2020 has been inspected and is in compliance with MPEP 608.01.

Specification
7.    Applicant’s specification filed on 12/30/20 has been inspected and is in compliance with MPEP 608.02.

Claim Objections
8.    NO objections warranted at initial time of filing for patent.

EXAMINER'S AMENDMENT
9.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.    Authorization for this examiner’s amendment was given in an interview with attorney of record Matthew Mattson on 03/22/2020.

The application has been amended as follows:
1. (Currently Amended) A computer-implemented method performed by a blockchain node of a blockchain network, comprising:
wherein the guarantee is in a form of a standby letter of credit (SBLC), the guarantee specifies that the at least a first guarantor shall pay a
beneficiary a predetermined amount when one or more predetermined
conditions of executing the guarantee are met, and a request to modify the
guarantee is a request to modify the predetermined amount to a reduced
amount that equals to the predetermined amount less a payment amount
already paid to the beneficiary, and a modified version of the first digital
document includes the reduced amount, wherein the guarantee is made by the at least a first guarantor to a beneficiary, and wherein the first digital document specifies the one or more predetermined conditions of executing the guarantee; 
verifying that the one or more ZKPs are correct;
upon verifying that the one or more ZKPs are correct, storing the first cyphertext to a blockchain based on performing a consensus algorithm;
receiving a first message from a second computing device associated with [[a]] the beneficiary or a representative of the beneficiary, the first message including a request to modify the guarantee;
sending a second message about the request to modify the guarantee to the first computing device; and


3.    (Cancelled)

4.    (Currently Amended)    The    computer-implemented    method    of    claim
[[3]]1 wherein the first message further includes a ZKP associated with the reduced amount, and the storing the second cyphertext is performed in response to successfully verifying the ZKP included in the first message.

5.    (Currently Amended)    The    computer-implemented    method    of    claim
[[3]]1 wherein the first guarantor is an offshore bank that serves an applicant of the first digital document, and the predetermined amount is paid to the beneficiary through an onshore bank that serves the beneficiary when the one or more predetermined conditions of executing the guarantee are met.

6.    (Currently Amended) The computer-implemented method of claim 1, wherein the one or more predetermined conditions of executing the guarantee include one or more of default conditions, amendment conditions, cancelation conditions, effective date, and expiration date.


least one of the one or more ZKPs is generated based on homomorphic encryption, and the one or more ZKPs includes one or more of a range proof and a zero test.

8.    (Original)    The computer-implemented    method    of claim 1, wherein an
encryption key for encrypting the first digital document or the second digital document is derived based on a linear secret sharing scheme.

9.    (Original)    The computer-implemented    method    of claim 1, wherein the
guarantee is made by the first guarantor and a second guarantor to the beneficiary, the guarantee is in a form of a standby letter of credit (SBLC), and the guarantee specifies that the first guarantor and the second guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met.

10. (Currently Amended) A computer-implemented system, comprising: one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising:
receiving a first cyphertext of a first digital document specifying a guarantee from a first computing device associated with at least a first guarantor and one or more zero-wherein the guarantee is in a form of a standby letter of credit (SBLC), the guarantee specifies that the at least a first guarantor shall pay a beneficiary a predetermined amount when one or more predetermined conditions of executing the guarantee are met, and a request to modify the guarantee is a request to modify the predetermined amount to a reduced amount that equals to the predetermined amount less a payment amount already paid to the beneficiary, and a modified version of the first digital document includes the reduced amount, wherein the guarantee is made by the at least a first guarantor to a beneficiary, and wherein the first digital document specifies the one or more predetermined conditions of executing the guarantee;
verifying that the one or more ZKPs are correct; upon verifying that the one or more ZKPs are correct, storing the first cyphertext to a blockchain based on performing a consensus algorithm;
receiving a first message from a second computing device associated with [[a]]the beneficiary or a representative of the beneficiary, the first message including a request to modify the guarantee;
sending a second message about the request to modify the guarantee to the first computing device; and
receiving from the first computing device a second cyphertext of a second digital document specifying the guarantee, the second digital document representing a modified version of the first digital document in which modifications of the modified version are made based on the request.

storing the second cyphertext to the blockchain based on performing the consensus algorithm;
receiving a third message from the second computing device indicating an acceptance of the guarantee specified in the second digital document; and
modifying the second cyphertext to update a status of the guarantee to indicate that the guarantee has been accepted by the beneficiary.

12.    (Cancelled)

13.    (Currently Amended) The computer-implemented system of claim [[12]] 10, wherein the first message further includes a ZKP associated with the reduced amount, and the storing the second cyphertext is performed in response to successfully verifying the ZKP included in the first message.

14.    (Currently Amended) The computer-implemented system of claim [[12]]10, wherein the first guarantor is an offshore bank that serves an applicant of the first digital document, and the predetermined amount is paid to the beneficiary through an onshore bank that serves the beneficiary when the one or more predetermined conditions of executing the guarantee are met.

(Currently Amended) The computer-implemented system of claim 10, wherein the one or more predetermined conditions of executing the guarantee include one or more of default conditions, amendment conditions, cancelation conditions, effective date, and expiration date.

16.    (Original) The computer-implemented system of claim 10, wherein at least one of the one or more ZKPs is generated based on homomorphic encryption, and the one or more ZKPs includes one or more of a range proof and a zero test.

17.    (Original) The computer-implemented system of claim 10, wherein an encryption key for encrypting the first digital document or the second digital document is derived based on a linear secret sharing scheme.

18.    (Original) The computer-implemented system of claim 10, wherein the guarantee is made by the first guarantor and a second guarantor to the beneficiary, the guarantee is in a form of a standby letter of credit (SBLC), and the guarantee specifies that the first guarantor and the second guarantor shall pay the beneficiary a predetermined amount when the one or more predetermined conditions of executing the guarantee are met.

19. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
receiving a first cyphertext of a first digital document specifying a guarantee from a first computing device associated with at least a first guarantor and one or more zero-wherein the guarantee is in a form of a standby letter of credit (SBLC), the guarantee specifies that the at least a first guarantor shall pay a
beneficiary a predetermined amount when one or more predetermined
conditions of executing the guarantee are met, and a request to modify the
guarantee is a request to modify the predetermined amount to a reduced
amount that equals to the predetermined amount less a payment amount
already paid to the beneficiary, and a modified version of the first digital
document includes the reduced amount, wherein the guarantee is made by the at least a first guarantor to a beneficiary, and wherein the first digital document specifies the one or more predetermined conditions of executing the guarantee; verifying that the one or more ZKPs are correct;
upon verifying that the one or more ZKPs are correct, storing the first cyphertext to a blockchain based on performing a consensus algorithm;
receiving a first message from a second computing device associated with [[a]]the beneficiary or a representative of the beneficiary, the first message including a request to modify the guarantee;
sending a second message about the request to modify the guarantee to the first computing device; and
receiving from the first computing device a second cyphertext of a second digital document specifying the guarantee, the second digital document representing a modified version of the first digital document in which modifications of the modified version are made based on the request.

storing the second cyphertext to the blockchain based on performing the consensus algorithm;
receiving a third message from the second computing device indicating an acceptance of the guarantee specified in the second digital document; and
modifying the second cyphertext to update a status of the guarantee to indicate that the guarantee has been accepted by the beneficiary.

Reasons for Allowance
11. Claims 1, 2, 4-11, and 13-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20180315026 discloses on paragraph 0004 “One embodiment of a service is a computer-implemented method. The method includes running on a server, for example as a cloud server. The method provides services with a guarantee from a guarantor. The service includes receiving, from a user using a zero-knowledge protocol to ensure privacy of the user, a request for a service with an associated quality level for a fee. Next, the request for service received requires a guarantee of the service requiring additional assurances based on a rating quantity available by a guarantor of the service is identified. At least a portion of the rating quantity 

U.S. Publication No. 20190034923 discloses on paragraph 0032 “The transaction agents of the distributed ledger 106 are able to comprise " change of custody" contracts that define and enforce rules of officially changing digital custody of an item 102 as reflected on the distributed ledger 106. In particular, in order for a change in custody to be executed or added to the distributed ledger 106 (e.g. on the chain of custody for that item 102), a current custodian and the receiving custodian must submit data satisfying the change of custody requirements defined by the contract. For example, the contracts are able to require proof of the transferor as being the current custodian (as indicated on the distributed ledger 106), identification of the desired transferee (e.g. digital identity), proof by the transferee as being the desired transferee upon receiving the item 102, and/or any other requirements (e.g. times, dates, quantities, payments received). As another example, the custody requirements are able to require that only one participant can have custody of an identifier at any given time, only the current custodian can transfer an identifier, a transfer is not executed until an identifier is accepted by the recipient, and/or optionally, 

U.S. Publication No. 20190018887 discloses on paragraph 0191
“Referring now to FIG. 27 and additionally referring to FIG. 28, the use of multisignature and multi-party smart contracts 1310, 1312 on multiple private and permissioned blockchains which are synchronized and checkpointed 1324, 1326 to a single public blockchain and associated smart contracts 1318, 1320, are described in more detail. Applications involving multiple parties to smart contracts 1300, 1302, 1304, 1306, 1308, (for example, in the case of a trade process that involves Letter of Credit (LC) or Standby Letters of Credit (SBLC) contracts between the parties to the trade) can leverage private and permissioned blockchain networks 1314, 1316 for improving scalability, speeding up transactions, and reducing transaction processing fees. Each party is represented on the blockchain through a registry smart contract. For example, in a trade process that involves the use of Letter of Credit, the parties include a buyer, seller, issuing bank, advising bank and shipping company. These 

U.S. Publication No. 20180137465 discloses on paragraph 0031 “In
one example, the exporter may not accept the terms of the importer's bank letter of credit and terminates the deal, or the exporter may fail to send a shipment in time. The shipper/carrier may fail to move the shipment to its destination port and the exporter may fail to procure valid shipping documents which forfeit its right to receive a payment. Another example may include an importer's bank failing to honor the terms of a letter of credit and not clearing payment to the exporter even after the shipment reaches its destination. Example embodiments include a method to examine a contract for imperfections and deficiencies, and also monitor progress to catch technological or human error. The blockchain itself contains records of transactions or updates to a ledger state.” Paragraph 0034 “FIG. 5 illustrates a system signaling diagram 500 of a blockchain smart contract management configuration according to example embodiments. Referring to FIG. 5, the example includes a contract auditor entity 510, such as a monitoring entity or other entity designated or permitted to monitor contract events and actions in the blockchain. In operation, a contract is stored in the blockchain 512 on a blockchain designated server 520. An auditor may enact an operation that causes the contract to be retrieved 524 to identify the terms 526 and/or metrics 528, such as current operating conditions including any of the 

U.S. Publication No. 20200322128 discloses on paragraph 0063 “FIG. 4A illustrates a communication sequence 400 for endorsement according to example embodiments. Here, a transaction 420 (also referred to as a blockchain storage request) is proposed by a client node 410 to an endorser node 412. The endorser node 412 may simulate the transaction against a current 

U.S. Publication No. 20190251556 discloses on paragraph 0031 “A
"standby guarantee resource" as used herein may refer to a standby letter of
credit. In some embodiments, the standby guarantee resource may include a guarantee or promise of resources issued by a resource distribution entity, such as a financial institution, on behalf of an applicant/beneficiary as a payment of last resort should the applicant/beneficiary desire the resources for fulfillment of a contractual commitment with a third party. The standby guarantee resource is a good faith business transaction sign for proof applicant/beneficiary credit quality requiring a review of applicant/beneficiary resource management by a resource distribution entity and generation of a letter for the third party. A member, as used herein, may include any party associated with the standby guarantee resource, this may include applicants, beneficiaries, issuing institutions, confirming institutions, operators, and the like associated with the Para 0036 “The invention comprises a designed trade finance digital solution for the automation of standby guarantee resources utilizing block chain distributed ledger technology to provide full transactional transparency to all parties, enforcement of configurable rules and contractual terms via smart contracts, automated routing/business rules, integration to corporate and financial institution applicant/beneficiary directories, permissioning processing, entitlement, and authentication. The system provides full end to end transaction flows, the operational model for the distributed ledger, enhanced security and automation as well as interoperability between clouds and use of APIs and Uls to increase member adoption and includes foundational infrastructure for the addition of other trade finance instruments to the distributed ledger network.”

U.S. Publication No. 20200052903 discloses 0047 “Based on the homomorphic properties of the Pedersen commitment values, and on the validity of the zero-knowledge equality proof for these commitment values, the disclosed exemplary embodiments may enable management system 130 and additionally or alternatively, one or more of node systems 150 (e.g., based on an execution of consistency module 162 maintained with smart contract ledger blocks 160 of FIG. 1), to verify the one or more consistency conditions associated with the transaction data based not on any analysis of the underlying parameter values, but instead based on an application of the zero-knowledge equality proof to the Pedersen commitment values representative of the 

U.S. Publication No. 20190251553 discloses on paragraph 0008 “In
some implementations, actions include receiving, from a first account, a digitally signed copy of a plurality of note identifiers (IDs) identifying a corresponding plurality of notes, a commitment of a transaction amount of a transaction between the first account and a second account paid by at least a portion of the plurality of notes, a commitment of a change from deducting the transaction amount from a total value of the plurality of notes, a first random number used to generate the commitment of the transaction amount encrypted by a public key of the second account, the transaction amount encrypted by the public key of the second account, a second random number used to generate the commitment of the change encrypted by the public key of the first account, the change encrypted by the public key of the first account, one or more range proofs, and a zero-knowledge proof generated based on one or more selected random numbers; verifying a digital signature corresponding to the digitally signed copy using the public key of the first account; determining that the one or more range proofs prove that the transaction amount and the change are greater than, or equal to, zero; determining that the total value of the plurality of notes 

The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1 ,2, 4-11, and 13-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above.
Although the prior art discloses receiving a first digital document specifying a guarantee from a first computing device associated with at least a first guarantor and one or more zero-knowledge proofs (ZKPs) related to one or more values, no one or two references anticipates or obviously suggest wherein the guarantee is in a form of a standby letter of credit (SBLC), the guarantee specifies that the at least
a first guarantor shall pay a beneficiary a predetermined amount when one or
more predetermined conditions of executing the guarantee are met, and a request
to modify the guarantee is a request to modify the predetermined amount to a
reduced amount that equals to the predetermined amount less a payment amount
already paid to the beneficiary, and a modified version of the first digital
document includes the reduced amount, wherein the guarantee is made by the at least a first guarantor to a beneficiary and the first digital document specifies the one or more predetermined conditions of executing the guarantee.
Therefore, verifying that the one or more ZKPs are correct, upon verifying that the one or more ZKPs are correct, and storing the first cyphertext to a blockchain based on performing a consensus algorithm. Thereafter receiving a first message from a second computing device associated with the beneficiary or a representative of the beneficiary, the first message including a request to modify the guarantee. Sending a second message about the request to modify the guarantee to the first computing device; and receiving from the first computing device a second cyphertext of a second digital document specifying the guarantee, the second digital document representing a modified version of the first digital document in which modifications of the modified version are made based on the request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.